UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6215


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL WALLACE RICE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:05-cr-00011-REP-2)


Submitted: June 24, 2021                                          Decided: June 29, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Wallace Rice, Appellant Pro Se. Michael Calvin Moore, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Wallace Rice appeals the district court’s order denying relief on his 18

U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release based on the COVID-19

pandemic. We review the denial of a motion for compassionate release for abuse of

discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021).

      Upon review, we discern no abuse of discretion in the district court’s alternative

determination that the circumstances in this case, evaluated in light of the pertinent 18

U.S.C. § 3553(a) sentencing factors, did not warrant the grant of compassionate release.

See United States v. High, 997 F.3d 181, 187 (4th Cir. 2021). Accordingly, we affirm the

district court’s order. See United States v. Rice, No. 3:05-cr-00011-REP-2 (E.D. Va. Jan.

27, 2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                            2